o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-111159-12 uil -------------------------- --------------------------- ---------------------- dear ------------- i am responding to your inquiry about the federal_unemployment_tax_act futa_tax rate for nevada businesses in senator reid wrote to us on your behalf and asked us to respond directly to you in particular you asked whether delays nevada has had in paying back federal loans would reduce credits available to nevada businesses to apply against the futa_tax rate in unfortunately the department of labor dol has not yet determined whether nevada will have a credit reduction for however i can provide the following general information about the law which i hope is helpful the futa provides for cooperation between the federal and state governments in the establishment and administration of a federal-state unemployment_compensation program under this dual employment compensation system the federal and state governments levy payroll_taxes against employers each state establishes its own tax_rates taxable_wage_base and reporting requirements for the futa_tax rate is percent and applies to the first dollar_figure in wages that an employer pays to each employee during the year the employer reports futa_tax to the federal government on form_940 employer’s annual federal unemployment futa_tax return generally an employer can take a credit against its futa_tax for the year for amounts it paid as state unemployment tax the credit may be as much a sec_5 percent of the generally applicable percent futa_tax rate if an employer is entitled to the maximum percent credit the employer’s futa_tax rate after the credit is percent conex-111159-12 generally an employer is entitled to the credit up to the lesser_of the state unemployment tax_rate paid or percent if the employer paid its state unemployment taxes in full on time and on the same wages as are subject_to futa_tax and as long as the state is not determined to be a credit reduction state a credit reduction state is a state that has not repaid the money it borrowed from the federal government to pay unemployment benefits if an employer is entitled to the maximum percent credit but has a requirement to pay state unemployment tax in a credit reduction state the employer must reduce its credit by a certain amount as a result the futa_tax rate of an employer that pays wages subject_to the unemployment tax laws of a credit reduction state will be higher than percent as i mentioned earlier the dol determines the credit reduction states for each year the list of credit reduction states and each state’s credit reduction rate are generally available in november of the relevant year employers in credit reduction states must use the schedule a form to compute the credit reduction and attach the schedule a to form_940 more information on credit reduction including an example on how to calculate the credit reduction is available on the schedule a form i hope this information is helpful if you have additional questions or need further information please call ------------------ identification_number ------------- at -------------- ---- ------- sincerely _________________________ paul j carlino chief employment_tax branch division counsel associate chief_counsel tax exempt government entities senator harry reid cc
